Case: 1:19-cv-00071-SNLJ Doc. #: 35-16 Filed: 12/04/20 Page: 1 of 11 PageID #: 371




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

 ROBIN MESEY and JENNIFER MESEY, )
                                          )
        Plaintiffs,                       )
                                          )
 v.                                       )            1:19-cv-00071
                                          )
 CITY OF VAN BUREN, MISSOURI,             )
 ALONZO BRADWELL, in his official         )
 capacity as Chief of Police, and CHARLES )
 ROPER,                                   )
                                          )
        Defendants.                       )

              DEFENDANT CHARLES ROPER’S ANSWERS TO PLAINTIFFS’
                            INTERROGATORIES

         COMES NOW Defendant Charles Roper, by and through undersigned counsel, and for his

 Answers to Plaintiffs’ Interrogatories, states as follows:

                                      INTERROGATORIES

         1.     Please state your name and business address.

         ANSWER:        Charles Roper
                        1409 Main Street
                        Van Buren, Missouri 63965

         2.     Please state:

                a.      All other names by which you have been known and the dates by which you

                        have been known by such other names;

                b.      Your date of birth;

                c.      The name and address of your current employer;

                d.      Your current badge or identification number and badge or identification

                        number on February 22, 2019;




 {S0495058}                                      1
                                              EXHIBIT S
Case: 1:19-cv-00071-SNLJ Doc. #: 35-16 Filed: 12/04/20 Page: 2 of 11 PageID #: 372




              e.     Your term of service with your employer (your employer on February 22,

                     2019);

              f.     The names and addresses of all of your employers within the last five years,

                     and the dates of service with each such employer;

              g.     The names and addresses of all of your employers in the law enforcement

                     field throughout your career, and the dates of service with each such

                     employer;

              h.     Your highest educational level attained, and the names, cities, states and

                     dates of graduation of all educational institutions you attended in pursuit of

                     a degree after age 15; and

              i.     Whether you served in the military, and if so, your dates of services, rank

                     at discharge, whether discharge was honorable or dishonorable, and, if

                     dishonorable, why.

         ANSWER:

         a.   None;
         b.   June 19, 1984;
         c.   The City of Van Buren Police Department, 1409 Main Street, Van Buren,
              Missouri 63965;
         d.   Van Buren Officer 11;
         e.   8 or 9 months in 2016, and a few shifts in 2019 prior to the time of the incident;
         f.   The City of Van Buren Police Department, 1409 Main Street, Van Buren,
              Missouri 63965 (2016 - 2017 and 2019 – to present); Carter County Sheriff’s
              Department, 101 Hwy W., Van Buren, Missouri 63965 (2016 - 2017); Ripley
              County Sheriff’s Office, 101 Water St, Doniphan, MO 63935 (2017 - 2018);
              City of Ellington Police Department, 100 Tubbs Ave, Ellington, MO 63638
              (2019 - Present); West Carter County Ambulance, 1301 Main St, Van Buren,
              MO 63965 (2012 - present); and Ripley County Ambulance, 1003 Walnut St,
              Doniphan, MO 63935, (2014 - 2015); and Butler County Ambulance (2018 –
              2019);
         g.   The City of Van Burn Police Department, 1409 Main Street, Van Buren, MO
              63965 (2016- 2017 and 2019 –present); Carter County Sheriff’s Department,
              101 Hwy W., Van Buren, Missouri 63965 (2016 - 2017); Ripley County



 {S0495058}                                  2
                                          EXHIBIT S
Case: 1:19-cv-00071-SNLJ Doc. #: 35-16 Filed: 12/04/20 Page: 3 of 11 PageID #: 373




                Sheriff’s Office, 101 Water St, Doniphan, MO 63935 (2017 - 2018); City of
                Ellington Police Department, 100 Tubbs Ave, Ellington, MO 63638 (2019 -
                Present);
         h.     2 years of College; Three Rivers Community College, Poplar Bluff, MO 2012
                (EMT Program), 2016 (Police Academy); Dexter Senior High School, Dexter,
                MO 2002;
         i.     N/A.

         3.     Please state whether anyone helped you answer these Interrogatories. If yes, please

 state the name(s) and address(es) of all such persons.

         ANSWER:       Counsel for Answering Defendant
                       Fisher Patterson Sayler & Smith, LLP
                       1010 Market Street, Suite 1650
                       St. Louis, Missouri 63101

         4.     If you are no longer employed by the same employer that you were employed by

 on February 22, 2019, please state the following:

                a.     The name and address of your current employer;

                b.     The date you began your employment with your current employer;

                c.     The name and address of your current employer;

                d.     The date you began your employment with your current employer; and

                e.     Your term of service with your current employer.

         ANSWER: N/A

         5.     If you are no longer employed by the same employer that you were employed by

 on February 22, 2019, please state the following:

                a.     The date the employment ceased to exist;

                b.     Whether you were terminated from your employment or you resigned;

                c.     If you were terminated from your employment, please state the reason or

                       reasons your employer gave for terminating your employment;

                d.     If you resigned from your employment, your reasons for resigning; and



 {S0495058}                                    3
                                            EXHIBIT S
Case: 1:19-cv-00071-SNLJ Doc. #: 35-16 Filed: 12/04/20 Page: 4 of 11 PageID #: 374




                 e.     Identify any documents relating to your resignation from employment or

                        your termination from employment.

         ANSWER: N/A

         6.      Please state whether you or anyone acting on your behalf has obtained any

 statement from either Plaintiff regarding the facts which are the subject of this suit. Please include

 statements which were oral, written, recorded, video, and/or transcribed. For each such statement

 please state:

                 a.     The date, time and location where the statement was taken;

                 b.     The names of all individuals present at the time it was taken;

                 c.     Whether the statement was oral, written, recorded, video, and/or

                        transcribed;

                 d.     The name and address of the person on whose behalf the statement was

                        taken or made;

                 e.     The name and address of the person(s) having custody of the statement; and

                 f.     If any such statement was oral, please state the contents of the statement.

         ANSWER: None other than those contained within the police reports associated with
         this incident.

         7.      State whether or not you have made any statement(s) pertaining to the conduct

 described in the lawsuit (other than to an attorney to whom you have gone for legal counsel) and,

 if so, state:

                 a.     When such statements were made;

                 b.     Whether the statements were recorded, typed, written, signed, or unsigned;

                 c.     Where such statements were taken;

                 d.     Who was present at the time said statements were taken;



 {S0495058}                                     4
                                             EXHIBIT S
Case: 1:19-cv-00071-SNLJ Doc. #: 35-16 Filed: 12/04/20 Page: 5 of 11 PageID #: 375




                e.      To whom the statement was made; and

                f.      If there exists a copy of the statement in any form, the name and address of

                        the custodian of the statement.

         ANSWER:

         a.     February 22, 2019 and February 25, 2019;
         b.     On February 22, 2019, I gave an oral statement to the responding Sheriff’s
                deputy who then typed it in his own words in his report and signed the report.
                On February 22, 2019, I made a written statement as part of the investigation
                into the incident and signed. On February 25, 2019, I gave an oral statement
                to Chief Bradwell which was then typed up (not verbatim) in a report and
                signed by Chief Bradwell;
         c.     Dale and Independence Street, Van Buren, Missouri 63965, Carter County
                Sheriff’s Department, and the City of Van Buren Police Department;
         d.     Chief Deputy J. Eudaley and Chief Bradwell;
         e.     Chief Deputy J. Eudaley and Chief Bradwell;
         f.     Carter County Sheriff’s Department, 101 Hwy W., Van Buren, Missouri 63965
                and The City of Van Buren Police Department, 1409 Main Street, Van Buren,
                Missouri 63965.

         8.     Please state the names and addresses of each person known by you or your

 representatives to be witnesses to or to have personal knowledge of the facts which are the subject

 of this suit. Please exclude privileged information:

         ANSWER: Charles Roper and Donna Roper, 206 Ripley 160 E-1, Doniphan, MO
         63935, Jeffery Richard Walberg, P.O. Box 176, Van Buren, Missouri, and Robin and
         Jennifer Mesey, 1512 Dale Street, Van Buren, Missouri 63965.

         9.     Please state whether you or anyone acting on your behalf has obtained any

 statement from a person identified in these Interrogatories as having personal knowledge of the

 facts which are the subject of this suit. Please include statements which were oral, written,

 recorded, video, and/or transcribed. For each such statement please state:

                a.      The date, time and location where the statement was taken;

                b.      The names of all individuals present at the time it was taken;




 {S0495058}                                     5
                                             EXHIBIT S
Case: 1:19-cv-00071-SNLJ Doc. #: 35-16 Filed: 12/04/20 Page: 6 of 11 PageID #: 376




                c.      Whether the statement was oral, written, recorded, video, and/or

                        transcribed;

                d.      The name and address of the person on whose behalf the statement was

                        taken or made;

                e.      The name and address of the person(s) having custody of the statement; and

                f.      If any such statement was oral, please state the contents of the statement.

         ANSWER: Objection, Interrogatory 9 seeks information protected by the attorney-
         client privilege, insurer-insured privilege, and/or the work product doctrine. Without
         waiving said objection, and subject to the same:

         a.     Donna Roper, on or about 10/30/2019, at approximately 3:30 p.m.;
         b.     Donna Roper, and Answering Defendant’s Counsel;
         c.     Oral;
         d.     Charles Roper, Route 8 Box 8834, Doniphan, Missouri 63935;
         e.     None, it was an oral conversation only;
         f.     Objection: Work Product.

         10.    Please state whether you are aware of or have in your possession any photographs

 or video recordings of the events which are the subject of this suit. For each such photograph or

 video recording, please state

                a.      The date and time the photograph or video was taken;
                b.      The name and address of the person taking the photograph or video; and
                c.      The name and address of the person currently having custody of the
                        photograph or video.

         ANSWER: See photographs contained within the police reports related to this
         incident. Answering Defendant is not aware of any additional photos.

         11.    Please state whether you have ever been a Defendant in another civil lawsuit related

 to your actions as a law enforcement officer. If yes, please state for each such suit or action:

                a.      The nature of the claim or lawsuit including a brief description of the

                        event(s) over which the suit was filed;




 {S0495058}                                     6
                                             EXHIBIT S
Case: 1:19-cv-00071-SNLJ Doc. #: 35-16 Filed: 12/04/20 Page: 7 of 11 PageID #: 377




                 b.      The name, city and state of the court or other body in which the claim or

                         lawsuit was brought;

                 c.      The name of the parties and the cause number of the suit; and

                 d.      How the suit was resolved.

         ANSWER: No.

         12.     State whether or not any insurance company (including a company with excess or

 umbrella coverage, or a self-insurance pool) has issued a policy which may provide coverage for

 Plaintiffs’ claims against you in this case. If so, state the following:

                 a.      Name of the insurance company;

                 b.      Name of the insured;

                 c.      Type of insurance;

                 d.      Effective date of policy;

                 e.      Policy number; and

                 f.      Limits of the policy applicable to the occurrence mentioned in these

                         pleadings.

         ANSWER: Answering Defendant objects to Interrogatory 12 to the extent that any
         policy would have coverage as no coverage determinations have been made by
         insurers. Without waiving said objection and subject to the same, see attached Bates
         numbered documents 000001-000134 for policies which could potentially provide
         coverage if there were a determination of liability.

         13.     Please provide the name and address of each person whom you or your attorneys

 expect or intend to call as an expert witness at the trial of this case. Please state the general nature

 of the subject matter about which each such expert will testify and the name of the person, firm or

 corporation against whom that expert’s testimony will be directed. Please further state:

                 a.      The subject matter on which the expert is expected to testify;




 {S0495058}                                      7
                                              EXHIBIT S
Case: 1:19-cv-00071-SNLJ Doc. #: 35-16 Filed: 12/04/20 Page: 8 of 11 PageID #: 378




                b.      His/Her conclusions and opinions and the basis therefore;

                c.      His/Her qualifications;

                d.      Whether or not the expert has prepared a written report and, if so, the name

                        and address of the person who has possession of it;

                e.      Whether or not there are any rules, regulations, standards, statutes, or

                        guidelines relied upon by the expert as the basis for his opinions and

                        conclusions, and if so, the identity of each;

                f.      The person who employed the expert; and

                g.      The amount paid to said expert for his/her opinion.

         ANSWER: None at this time.

         14.    State whether you expect to call any person as a non-retained expert witness at the

 trial of this cause, and if so, state for each such non-retained expert:

                a.      Name, address, employer, and occupation;

                b.      Field of expertise;

                c.      The subject matter upon which the non-retained expert is expected to testify;

                d.      Whether the testimony of the non-retained expert will be presented live at

                        trial or by deposition; and

                e.      The non-retained expert's hourly deposition fee.

         ANSWER: None at this time.

         15.    Please state whether you are aware of any government investigation(s) of the

 incident which is subject of this suit, including any internal investigation which may have been

 conducted by your law enforcement employer(s). If so, please state the name and address of the




 {S0495058}                                      8
                                              EXHIBIT S
Case: 1:19-cv-00071-SNLJ Doc. #: 35-16 Filed: 12/04/20 Page: 9 of 11 PageID #: 379




 government entity or entities conducting such investigation(s), and please state the name and work

 address of the individual(s) in charge of those investigation(s).

         ANSWER:

         a.     Carter County Sheriff’s Office – Incident Investigation, 101 Hwy W., Van
                Buren, Missouri 63965, Deputy Justin Eudaley;
         b.     City Van Buren Police Department – Internal Investigation, 1409 Main Street,
                Van Buren, Missouri 63965, Chief Alonzo Bradwell;
         c.     Carter County Prosecuting Attorney’s Office – Criminal Investigation, 502
                Main St # A, Van Buren, MO 63965, Hannah Pender.

         16.    Please state whether in the course of all the actions you took in the course of your

 work on the date of the incident you were:

                a.      Serving as an employee of the City of Van Buren Police Department;

                b.      Engaging in a government function; and

                c.      Acting within the scope and course of that employment.

         ANSWER: Answering defendant objects to Interrogatory 16 as it inaccurately
         states that defendant was acting “in the course” of his work at the time of the incident
         in question. Without waiving said objection and subject to the same,

         a.     None, I was not on duty;
         b.     None, I was not on duty;
         c.     None, I was not on duty.

         17.    Did you have any training as a Van Buren police officer, relating or pertaining to

 capturing loose, at large or stray dogs prior to the date of the occurrence subject to this suit? If so

 please describe the nature and duration of such training.

         ANSWER: None.

         18.    In your answer to paragraph 17 of Plaintiffs’ Complaint, you stated, “ADMIT

 Plaintiffs dogs were attacking Answering Defendant's father-in-law’s dog, Plaintiff's dogs did not

 respond to either yelling or a warning shot being fired, and that one of Plaintiffs dogs turned




 {S0495058}                                      9
                                              EXHIBIT S
Case: 1:19-cv-00071-SNLJ Doc. #: 35-16 Filed: 12/04/20 Page: 10 of 11 PageID #: 380




 aggressively toward Answering Defendant's wife who was trying to break up the dog fight prior

 to his shooting the dog.”

                a.      Please state the full name of your father-in-law, his date of birth, his current

                        address and his current mobile telephone number and his current address;

                        and

                b.      Please state the full name of your wife, her date of birth, her current address

                        and her current mobile telephone number and her current address.

         ANSWER:

         a.     Jeffery Richard Walberg, 6/09/1955, P.O. Box 176, Van Buren, Missouri, 573-
                870-0668;
         b.     Donna Roper 12/9/1980, 206 Ripley 160 E-1, Doniphan, MO 63935, 573-660-
                3428.

         19.    What is your monthly net wage after deductions or withholdings made for income

 tax, social security, medical insurance, pensions, and other like deductions or withholdings?

         ANSWER: Answering Defendant objects to Interrogatory 19 in that it seeks personal
         financial information when there is no basis for doing so. Without waiving said
         objection and subject to the same, $2,461.33.

         20.    Please state whether or not the Van Buren Police Department had policies or

 procedures in place for officers to follow while being considered off-duty? If your answer is in the

 affirmative, please describe those policies and/or procedures.

         ANSWER: There were no formal policy or procedures in place at the time of the
         incident.




 {S0495058}                                     10
                                             EXHIBIT S
Case: 1:19-cv-00071-SNLJ Doc. #: 35-16 Filed: 12/04/20 Page: 11 of 11 PageID #: 381




                                            Respectfully submitted,

                                            FISHER PATTERSON SAYLER & SMITH, L.L.P.

                                                    /s/ Portia C. Kayser
                                            Portia C. Kayser, #63527MO
                                            1010 Market Street, Suite 1650
                                            St. Louis, MO 63101
                                            Telephone and Fax: (314) 561-3675
                                            pkayser@fisherpatterson.com

                                            Attorneys for Defendant Charles Roper



                                    Certificate of Service

       The undersigned hereby certifies that a true and correct copy of the foregoing document
 was emailed and/or mailed this 2nd day of December, 2019 to the following:

 (via Regular U.S. Mail)

 James W. Schottel, Jr.
 Schottel & Associates, PC
 906 Olive St., PH
 St. Louis, MO 63101
 jwsj@schotteljustice.com

 Attorneys for Plaintiff

 (via Email)

 Damon Phillips
 Keck and Austin, LLC
 3140 E. Division
 Springfield, MO 65802
 damon@kpwlawfirm.com

 Attorneys for Defendants City of Van Buren, Missouri and
 Alonzo Bradwell

                                                   /s/ Portia C. Kayser




 {S0495058}                                 11
                                         EXHIBIT S
